Title: Bill of Exchange Drawn on Robert Morris, 16 January 1783
From: Franklin, Benjamin
To: Morris, Robert


Passy, 16. Jany. 1783
Exchange for £4000. Tournois.
At thirty Days Sight of this my first of Exchange, Second, Third and Fourth not paid, Pay to the Count de Langeron or order, the Value of Four Thousand Livres Tournois, in the current Specie of the United States, according to the then common Rate of Exchange, with or without Advice from, Sir, Your humble Servant
[torn: B Franklin]
To Robt. Morris Esqr. Superintendant of the Finances. Philadelphia
